DETAILED ACTION
This is in response to amendment filed on December 8, 2021. Claims 2, 4 and 6 have been canceled. Claims 1, 3,5 and 7-22 are pending.
Allowable Subject Matter
Claims 1, 3,5 and 7-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, similar claim 7 and claim 15, the closest art, Zadeh (U.S. 2013/0325808 A1) discloses, in response to a received query that is related to a document, dividing the document into multiple sections that each comprise a portion of the document (Zadeh, paragraph [1789] [1809-1812], the learning process is dynamic and self-adjusting or adjusted by a trigger or test against a threshold or from an outside input…which feeds dissecting and parsing modules to get the components or parts of the sentence, which feeds the analyzing module); processing the received query and a respective section to determine a first score that relevance of the received query to the respective section (Zadeh, paragraph [1984-1986], user interaction with the modified user interface based on the received data, invokes further queries to Q.sub.store to fetch more data about the item selected (e.g., information about the person so annotated in the image), wherein the relevance is determined based at least upon an encoding of the received query and a description of content of the respective section (Zadeh, paragraph [1984-1986] [2827-2828], the textual information extracted from the matches are encoded in a text track (similar to the closed caption) and displayed to the user during the playback, with its the timing based on the object's timing from the object/fashion track); and combining the first and the second scores to produce a final score of the respective section; (Zadeh, paragraph [2492-2493], evaluates the totality of all N parameters for matching photos or images or faces, or 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Srihari et al. (US 2011/0106807 A1) disclose systems and methods for information integration through context-based entity disambiguation.
2. Goldenberg et al. (US 2009/0089630 A1) disclose method and system for analysis of a system for matching data records.
3. Harger et al. (US 2009/0089332 A1) disclose method and system for associating data records in multiple languages.
4. Benson (US 2008/0033951 A1) discloses system and method for managing context-rich database.

6. Ives (US 2007/0067304 A1) discloses search using changes in prevalence of content items on the web.
7. Borthwick (US 2003/0126102 A1) discloses probabilistic record linkage model derived from training data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
1. Zholudev et al. (US 20180246888 A1) disclose ENHANCED ONLINE USER-INTERACTION TRACKING AND DOCUMENT RENDITION.
2. Aarskog (US 8265925 B2) discloses method and apparatus for textual exploration discovery.
3. Von Lepel et al. (US 7725499 B1) disclose semantic architecture for managing information through structured storage and retrieval.
4. DeRose et al. (US 5557722 A) disclose data processing system and method for representing, generating a representation of and random access rendering of electronic documents.
5. Jack et al. (US 5119465 A) disclose system for selectively converting plurality of source data structures through corresponding source intermediate structures, and target intermediate structures into selected target structure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 12, 2022